Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 24, 2016

The Court of Appeals hereby passes the following order:

A16D0366. JOSEPH B. MARION v. THE STATE.

      Joseph B. Marion was charged by the State with criminal conduct.1 On May
3, 2016, Marion, acting pro se, filed this application for discretionary review of six
orders entered by the trial court on February 3, 2016 regarding various pre-trial
motions filed by Marion. We, however, lack jurisdiction.
      Marion’s criminal case remains pending below as no final judgment of
conviction has been entered. Therefore, the orders that Marion wishes to appeal are
interlocutory in nature. See Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587,
589 (1) (408 SE2d 103) (1991).         A party seeking appellate review from an
interlocutory order must follow the interlocutory application procedure set forth in
OCGA § 5-6-34 (b), which includes obtaining a certificate of immediate review from
the trial court and filing within ten days of the order.2 See Bailey v. Bailey, 266 Ga.
832, 833 (471 SE2d 213) (1996). OCGA § 5-6-35, which governs the discretionary
appeal procedure, does not excuse a party seeking appellate review of an
interlocutory order from complying with the additional requirements of OCGA § 5-6-


      1
        Marion has filed numerous exhibits with his application, none of which set
forth the crime or crimes he has been charged with.
      2
        On March 10, 2016, Marion filed with the trial court a motion for a certificate
of immediate review as to the February 3, 2016 orders. However, because Marion
failed to request or obtain a certificate of immediate review within ten days of the
orders, he failed to comply with OCGA § 5-6-34 (b).
34 (b). See Bailey, supra. Marion’s failure to follow the interlocutory appeal
procedure deprives us of jurisdiction over this application, which is therefore
DISMISSED.



                                    Court of Appeals of the State of Georgia
                                                                         05/24/2016
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.




                                       2